Walker, J.
The service of the citation in error is defective. When any ministerial act is performed by a deputy sheriff, he should set forth for whom he acts as deputy, and for what county.
The petition in error is defective, in that it does not set forth the residence of the defendant, nor allege that it is unknown to the plaintiff in error. The citation and the bond are both silent on this subject, and therefore do not cure the defect in the petition. (See 10 Texas R., Roberts v. Sollibellus, 353.) The proceedings to obtain a revision of this case are so totally wanting in compliance with the law, that our greatest labor is in pointing out their defects, having no difficulty in arriving at conclusions upon their legal effect.
There is a fatal misdescription of the judgment in the district court, persisted in throughout, the petition in error, the citation and the bond. A judgment against Francis Jordán, Isaac Parker and Isaac Duke Parker, was rendered in the court below (as shown by the record.) The judgment sought to be set aside is a judgment against the Parkers only, and does not answer the description of that set forth in the transcript.
Dismissed,